 1 SKLARWILLIAMS, PLLC                               BOIES SCHILLER FLEXNER LLP
   Crane M. Pomerantz (NV Bar NO. 14103)             Richard J. Pocker (NV Bar No. 3568)
 2 410 S. Rampart Blvd., Suite 350                   300 South Fourth Street, Suite 800
   Las Vegas, Nevada 89145                           Las Vegas, Nevada 89101
 3
   Telephone: (702) 360-6000                         Telephone: (702) 382-7300
 4 Facsimile: (702) 360-0000                         Facsimile: (702) 382-2755
   CPomerantz@sklar-law.com                          rpocker@bsfllp.com
 5
   OLSHAN FROME WOLOSKY LLP                          BOIES SCHILLER FLEXNER LLP
 6 Kyle C. Bisceglie (pro hac vice)                  Alan B. Vickery (pro hac vice)
   Kyle J. Kolb (pro hac vice)                       John F. LaSalle (pro hac vice)
 7
   1325 Avenue of the Americas                       55 Hudson Yards
 8 New York, New York 10019                          New York, New York 10001
   Telephone: (212) 451-2300                         Telephone: (212) 446-2300
 9 Facsimile: (212) 451-2222                         Facsimile: (212) 446-2350
   Kbisceglie@olshanlaw.com                          avickery@bsfllp.com
10 Kkolb@olshanlaw.com                               jlasalle@bsfllp.com
11
   Attorneys for Plaintiffs REMARK                   Attorneys for Defendant ADAM ROSEMAN
12 HOLDINGS, INC. and KANKAN LIMITED

13
                              UNITED STATES DISTRICT COURT
14                                 DISTRICT OF NEVADA
15

16   REMARK HOLDINGS, INC., a Delaware corporation;          Case No. 2:18-cv-00322-JAD-CWH
     and KANKAN LIMITED., a British Virgin Islands
17   company,                                                STIPULATION AND [PROPOSED]
18             Plaintiffs,                                   ORDER FOR EXTENSION OF
                                                             TIME TO FILE AMENDED
19                v.                                         COMPLAINT
                                                             (THIRD REQUEST)
20
     CHINA BRANDING GROUP LIMITED (IN OFFICIAL
21   LIQUIDATION), an exempted Cayman Islands company
22   acting by and through its joint official liquidators;
     ADAM ROSEMAN; JOINT OFFICIAL
23   LIQUIDATORS, with no personal liability, HUGH
24   DICKSON OF GRANT THORNTON SPECIALIST
     SERVICES (CAYMAN) LTD, a Cayman Islands
25   company, and DAVID BENNETT OF GRANT
26   THORNTON RECOVERY AND REORGANISATION
     LTD, a Cayman Islands company; and DOES 1 through
27   10, inclusive,
28                  Defendants.



                                                 1
 1
            Plaintiffs Remark Holdings, Inc. and Kankan Limited, and Defendant Adam Roseman hereby
 2
     stipulate and agree that the deadline to file an Amended Complaint should be extended from April
 3
     26, 2019, until May 3, 2019. In support of this stipulation, the parties to this stipulation state as
 4
     follows:
 5
            1.      On March 26, 2019, the Court issued a Decision and Order granting in part and
 6
     denying in part Roseman’s motion to dismiss the Complaint, and granting Plaintiffs leave to file an
 7
     Amended Complaint on or before April 9, 2019 (ECF No. 66). All parties in this action previously
 8
     requested, and were granted, an extension of time to file an Amended Complaint until April 19, 2019.
 9
     The Court granted a second extension until April 26th.
10
            2.      Plaintiff and Defendant Roseman have made progress in exploring a potential
11
     resolution and Plaintiff seeks additional time to file an Amended Complaint to continue exploring
12
     resolution of this matter with Defendant Roseman in an effort to preserve judicial and party resources.
13
     Defendant Roseman consents to this request. Defendant China Branding Group Limited (in Official
14
     Liquidation) acting through its Joint Official Liquidators, Hugh Dickson of Grant Thornton Specialist
15
     Services, and David Bennett of Grand Thornton Recovery and Reorganization Ltd. did not respond
16
     with a position on this application.
17
            3.      This is the third request to extend the time for Plaintiffs to file an Amended Complaint.
18
     DATED: April 26, 2019
19

20

21
                                        [signature blocks on next page]
22

23

24

25

26

27

28


                                                       2
 1   /s/ Kyle J. Kolb                               /s/ John F. LaSalle

 2   Kyle C. Bisceglie (pro hac vice)               Alan B. Vickery (pro hac vice)
     Kyle J. Kolb (pro hac vice)                    John F. LaSalle (pro hac vice)
 3   OLSHAN FROME WOLOSKY LLP                       BOIES SCHILLER FLEXNER LLP
     1325 Avenue of the Americas                    55 Hudson Yards
 4   New York, New York 10019                       New York, New York 10001

 5                                                  Richard J. Pocker (NV Bar No. 3568)
     Crane M. Pomerantz (NV Bar No. 14103)
                                                    BOIES SCHILLER FLEXNER LLP
 6   SKLAR WILLIAMS, PLLC
                                                    300 South Fourth Street, Suite 800
     410 S. Rampart Blvd., Suite 350                Las Vegas, Nevada 89101
 7   Las Vegas, Nevada 89145
                                                    Attorneys for Defendant ADAM ROSEMAN
 8   Attorneys for Plaintiffs REMARK
 9   HOLDINGS, INC. and KANKAN LIMITED

10

11
                                             IT IS SO ORDERED:
12

13

14                                           UNITED STATES MAGISTRATE JUDGE
15
                                             DATED: April 30, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                3
